PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of					:
Hung, et al.						:
Application No. 17/026,412				:	DECISION ON PETITION
Filing Date: September 21, 2020 			:
Attorney Docket No. TI-72567A			:		

	
This is a decision on the petition under 37 CFR 1.137(a), filed May 6, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to timely file a proper inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed December 21, 2021, no later than payment of the issue fee. Applicant paid the issue fee on March 23, 2022. As such, the application became abandoned on March 24, 2022.  The Office mailed a Notice of Abandonment on March 30, 2022. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 



The instant petition lacks item (1).  In this regard, the signing on the Substitute Statement in Lieu of an Oath or Declaration filed May 6, 2022, by the attorney of record is improper. A power of attorney to a patent practitioner to prosecute a patent application executed by the juris entity does not made the practitioner an official of the juristic entity or empower the practitioner to sign the substitute statement. The signature on the substitute statement as to whether the person signing is actually authorized to act on behalf of the company.

The substitute statement must be signed by:

(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

Juristic entities (this includes corporations and other non-human entities created by law and given certain legal rights) who seek to prosecute an application must do so via a registered patent practitioner, even if the juristic entity is the applicant. See 37 CFR 1.31. All papers submitted on behalf of a juristic entity must be signed by a patent practitioner unless otherwise specified, in accordance with 37 CFR 1.33(b)(3). Only a limited number of documents may be signed by a juristic entity such as a terminal disclaimer, statement under 37 CFR 3.73(c), power of attorney, or substitute statement. This change in practice was effective September 16, 2012, and applies to any paper filed on behalf of a juristic entity on or after September 16, 2012, regardless of the filing date of the application or proceeding.


Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  


/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 See MPEP 711.03(c) (II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).